Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within twenty days, stipulate to reduce *956the verdict to the sum of $13,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Held, that the verdict is against the weight of the evidence upon the question of damages. All concurred.